Title: John Adams to Abigail Adams, 10 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phila. May 10. 1794
          
          We go on as Usual—Congress resolving one Thing and the Democratical societies resolving the Contrary.— The President doing what is right and Clubbs and Mobs resolving it to be all wrong.
          We had in senate a few Days ago the greatest Curiosity of all. The Senators from Virginia moved, in Consequence of an Instruction from their Constituents, that the Execution of the 4th. Article of the Treaty of Peace relative to bona fide Debts, should be suspended, untill Britain should fulfill the 7th. Article.— When the Question was put 14 voted against it, two only the Virginia Delegates for it, and all the rest but one ran out of the Room to avoid voting at all and that one excused himself.— This is, the first Instance of the kind.
          The Motion disclosed the real Object of all the wild Projects and

mad Motions which have been made, during the whole session. Oh Liberty! Oh my Country! Oh Debt and Oh Sin! These Debtors are the Persons who are continually declaming against the Corruption of Congress. Impudence! thy front is brass.
          The House is upon Ways and Means, which will take Us the rest of the Month I fear. yours as ever
          
            J. A
          
        